Citation Nr: 0841006	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the claim for entitlement to a total 
rating for compensation based upon individual unemployability 
due to service-connected disabilities is not ripe for review 
for several reasons, which are explained below.

First, the record reflects that in a January 2008 rating 
decision, the RO reduced the evaluation for residuals of 
cholecystectomy from 10 percent disabling to noncompensable 
and proposed to reduce sacralization of L5 lumbar spine from 
40 percent disabling to 10 percent.  The claims file was sent 
to the Board prior to the proposed action taking place.  
Thus, the Board does not know whether the disability 
evaluation for the service-connected sacralization of L5 
lumbar spine was reduced.  Such issue is relevant, as the 
reduction impacts the veteran's claim for entitlement to a 
total rating for compensation based upon individual 
unemployability.  Specifically, the veteran would no longer 
meet the schedular criteria for a total rating for 
compensation based upon individual unemployability under 
38 C.F.R. § 4.16(a) (2008).

Second, the last supplemental statement of the case was 
issued in March 2006.  Since that time, additional evidence 
has been received that is relevant to the claim for a total 
rating for compensation based upon individual 
unemployability, such as 2007 VA examinations and clinical 
records.  Accordingly, a new supplemental statement of the 
case must be issued.  See 38 C.F.R. § 19.31(b) (2008).

Finally, in 2007 the RO provided the veteran with three, 
different examinations addressing each of the service-
connected disabilities to determine the current level of his 
disabilities and each of their impacts on his ability to 
work.  However, the VA examination report relating to 
examination of the spine did not include a medical opinion as 
to whether the sacralization of L5 lumbar spine impacted the 
veteran's ability to work in physical or sedentary 
employment.  The Board will request that the claims file be 
sent to the examiner who conducted that examination to ask 
for that opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for 
service-connected disabilities from VA 
and private medical providers should be 
obtained and made part of the record.

2.  The RO should refer the veteran's 
claims file to the examiner who conducted 
the July 2007 spine examination (M.U., 
M.D.) and ask her to review the record 
and the examination report.  The examiner 
is asked to comment on whether the 
sacralization of L5 lumbar spine impacts 
the veteran's ability to work in physical 
or sedentary employment.

3.  If the examiner who conducted the 
July 2007 examination is not available, 
the RO should refer the claims file to 
another examination for review of the 
record and the July 2007 VA examination 
report.  A new examination of the veteran 
is not necessary, unless the examiner 
finds that one is needed.  That examiner 
is asked to comment on whether 
sacralization of L5 lumbar spine impacts 
the veteran's ability to work in physical 
or sedentary employment.

4.  The RO should review the claims file 
to ensure that the requested development 
is completed and arrange for any 
additional development, if warranted.  It 
should then re-adjudicate the claim of 
entitlement to a total rating for 
compensation based upon individual 
unemployability due to service-connected 
disabilities.  If the veteran no longer 
meets the schedular criteria for 
individual unemployability under the 
provisions of 38 C.F.R. § 4.16(a), the RO 
should consider such claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 4.16(b).  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

